         Case 1:19-cr-00360-KMW Document 29-1              Filed 12A~~c:i~µ;=-t::al'E±:========:::;,
                                                                      USDSSDNY
                                                                      DOCUMENT
                                                                      ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                         DOC#: - - - - -- - - -

 ------------------------------                  X
                                                                      DATE FILED: 1a ft~ ':1      I
 UNITED STA TES OF AMERICA                                    \C..""'-uJ
                                                        ~ ROPOS¥@] ORDER
                  - v. -

 JUAN LUIS ALMANZAR HERNANDEZ,
                                                         19 Cr. 360 (KMW)
             Defendant.


 ------------------------------                  X




                WHEREAS , with the defendant Juan Luis Almanzar Hernandez's consent, his

guilty plea allocution was made before a United States Magistrate Judge on December 2, 2019;

                WHEREAS, a transcript of the allocution was made and thereafter was transmitted

to the District Court; and

                WHEREAS , upon review of that transcript, this Court has determined that the

defendant Juan Luis Almanzar Hernandez entered the guilty plea knowingly and voluntarily and

that there was a factual basis for the guilty plea;

                IT IS HEREBY ORDERED that the defendant Juan Luis Almanzar Hernandez' s

guilty plea is accepted.

SO ORDERED:

Dated:          New York, New York
                 /1,, .- If   , 2019


                                                      ( ~ ( h _ Uvry(}
                                                THE HONORABLE KIMBA M. WOOD
                                                UNITED STA TES DISTRICT JUDGE
                                                SOUTHERN DISTRICT OF NEW YORK
